Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154374(150)                                                                                            David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154374
  v                                                                COA: 325856
                                                                   Berrien CC: 2014-001528-FH
  EDWARD PINKNEY,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of the American Civil Liberties Union of
  Michigan for leave to file a brief amicus curiae is GRANTED. The amicus brief
  submitted on June 30, 2017, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 7, 2017
                                                                              Clerk